358 So. 2d 1057 (1978)
In re Charles William ESTES
v.
STATE of Alabama.
Ex parte Charles William Estes.
77-370.
Supreme Court of Alabama.
April 21, 1978.
*1058 James D. Sullivan, Mobile, for petitioner.
No brief for the State.
BLOODWORTH, Justice.
The petition for writ of certiorari is denied because the admission of the ordinance is not a prerequisite to admission of the results of the PEI test. In denying this writ, we point out that we do not necessarily agree with the Court of Criminal Appeals' holding on "harmless error." Nor, do we agree that in Patton v. City of Decatur, 337 So. 2d 321 (Ala.1976) there was no other evidence of intoxication.
WRIT DENIED.
TORBERT, C. J., and FAULKNER, ALMON and EMBRY, JJ., concur.